Filed 6/23/16 P. v. Riskas CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069328

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD263956,
                                                                     SCS282449)
DOUGLAS L. RISKAS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Michael S.

Groch, Judge. Affirmed.

         Russell S. Babcock, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Douglas L. Riskas entered a guilty plea to one count of evading an officer with

reckless driving (Veh. Code, § 2800.2, subd. (a)) and one count of grand theft in excess

of $950 (Pen. Code,1 § 487, subd. (a)) in case number SCD263956. As part of the plea



1        All further statutory references are to the Penal Code unless otherwise specified.
bargain, Riskas admitted three prison priors (§ 667.5, subd. (b)(5)), stipulated to a six-

year sentence, and waived his right to appeal.

       In case number SCS282449, Riskas pleaded guilty to grand theft in excess of $950

(§ 487, subd. (a)). Riskas admitted three prison priors, stipulated to a concurrent six-year

term, and waived his right to appeal.

       The court sentenced Riskas to a six-year term as stipulated in the plea agreements.

       Riskas filed a timely notice of appeal. The court denied his request for a

certificate of probable cause. (§ 1237.5.)

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), indicating he has not been able to identify any reasonably arguable

issue for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende. We offered Riskas the opportunity to file his own brief on appeal.

Riskas has responded with a supplemental brief which raises some issues based upon

matters outside the record on this appeal. We will discuss his arguments below.

                                        DISCUSSION

       As we have noted, appellate counsel has filed a brief pursuant to Wende, supra, 25
Cal. 3d 436. Although counsel has not identified any reasonably arguable issues for

reversal, counsel has complied with the requirements of Anders v. California (1967) 386
U.S. 738 (Anders) and has identified the following possible, but not reasonably arguable

issues for our consideration:




                                              2
       1. Whether there was sufficient evidence in case number SCS282449, that Riskas

committed thefts in excess of $950.2

       2. Whether the court erred in denying a certificate of probable cause.

       In his supplemental letter brief, Riskas contends his trial counsel was ineffective,

that he wishes to discharge his appellate counsel, and that the amount of the theft in case

SCS282449 did not actually exceed $950, notwithstanding his admission at the time of

the plea that the value of the items taken did exceed that amount.

       In addition, Riskas has attached some documents purporting to show the amount

of loss incurred by the store in case SCS282449 was below $950. We cannot determine

the source of the documents, which are not contained in the record on appeal. It appears

that other than expressing his dislike for his appellate counsel, Riskas is relying on

matters outside the record. He expresses his intention to file a petition for writ of habeas

corpus at some point. There is nothing in this record which would allow us to address his

issues. Riskas's remedy, if any, is by way of a petition for writ of habeas corpus filed in

the superior court. (People v. Mendoza Tello (1997) 15 Cal. 4th 264, 266-267.)

       We have reviewed the entire record as mandated by Wende, supra, 25 Cal. 3d 436

and Anders, supra, 386 U.S. 738. We have not discovered any reasonably arguable issue

for reversal on appeal. Competent counsel has represented Riskas on this appeal.

                                       DISPOSITION

       The judgment is affirmed.


2      Since Riskas did not obtain a certificate of probable cause he cannot challenge his
plea, or his stipulated sentence. (People v. Panizzon (1996) 13 Cal. 4th 68, 76-79.)
                                              3
                                                                HUFFMAN, Acting P. J.

WE CONCUR:



                        IRION, J.



                    PRAGER, J.*




*       Judge of the San Diego Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                            4